DETAILED ACTION
This office action is in response to an application filed 1/12/2022 wherein claims 1-23 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. (US 2018/0345988) (hereinafter Mimura).

In regard to claim 1, Mimura discloses a vehicular driver monitoring system [¶0011; image captured by the imaging unit is used in the video phone and in monitoring a state of the occupant by an occupant state monitoring controller that monitors the state of the occupant], the vehicular driver monitoring system comprising:
	a camera disposed at an interior cabin of a vehicle and viewing at least a head region of a driver of the vehicle [¶0071; vehicle interior camera 90 may image a face of the occupant (in particular, the occupant sitting on the seat of the driver) sitting on the seat installed in the interior of the vehicle. ¶0162. ¶0205];
	an electronic control unit (ECU) comprising electronic circuitry and associated software [¶0073-¶0075; master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140], wherein the electronic circuitry comprises an image processor for processing image data captured by the camera [¶0071-¶0075; captured image of the vehicle interior camera 90 is output to the master control unit 100... master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140. Each of the switching control unit 110, the HMI control unit 120, the operation element state determination unit 130, and the occupant state monitoring unit 140 is realized by a processor. ¶0162. ¶0211; occupant state monitoring unit 140 determines whether or not the occupant is performing the surroundings monitoring by the captured image of the vehicle interior camera 90];
	wherein image data captured by the camera is provided to the ECU [¶0071-¶0075; captured image of the vehicle interior camera 90 is output to the master control unit 100. ¶0162; occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image];
	wherein the provided captured image data is processed at the ECU for determining attentiveness of the driver of the vehicle [¶0162-¶0164; occupant state monitoring unit 140 of the master control unit 100 monitors whether the occupant is continuously monitoring the surrounding traffic situation. For example, the occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image]; and
	wherein the vehicular driver monitoring system, responsive to selection by the driver of a video-conference function, initiates a video conference telecommunication [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone)] whereby video image data derived from the provided captured image data is wirelessly communicated to an external receiver that is located remote from the vehicle for viewing by another person communicating with the driver of the vehicle via the external receiver [¶0016; image captured by the imaging unit is used in the video phone and in monitoring the state of the occupant by the occupant state monitoring unit that monitors the state of the occupant. ¶0065; communicates with various server devices through a wireless base station. The communication device 20 communicates with a terminal possessed by a person outside the vehicle. ¶0204;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart. ¶0219-¶0223;  video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart. The image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart], and wherein communication data generated at the external receiver is wirelessly communicated to the vehicular driver monitoring system [¶0203; In a case where the operation switch 422 of the second operation unit 420 is operated in a state in which the third display unit 470 is usable, the HMI control unit 120 displays an image of the call counterpart on the third display unit 470. Therefore, the occupant may enjoy the call while watching the counterpart displayed on the third display unit 470. That is, the occupant may use the video phone. ¶0219; video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart].
	Mimura discloses a system for monitoring a driver. A camera is included inside the vehicle's cabin and captured images of the driver. A master control unit including one or more processors process the image data from the camera and produce driver state information based thereon. The driver can initiate a video call function with a remote terminal by selecting a switch. Upon initiation of the video call function, a communication session is established between the remote terminal and a display of the current vehicle such that real-time images (video) and audio associated with the driver is wirelessly sent to the remote terminal and real-time images and audio generated at the remote terminal is wirelessly received by the system and displayed via a display. Thus Mimura anticipates the claim. 

In regard to claim 2, Mimura discloses the vehicular driver monitoring system of claim 1. Mimura further discloses, 
	further comprising a microphone disposed at the vehicle [¶0204; microphone (not shown) provided in a vehicle interior], wherein the microphone, responsive to selection by the driver of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], captures audio data based on sounds within the interior cabin of the vehicle, wherein the microphone captures audio data and the captured audio data is wirelessly communicated to the external receiver [¶0203-¶0206;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart.... sound acquired by the microphone and transmits the image and the sound to the vehicle or the terminal device of the call counterpart. ¶0219-¶0223; HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart, thereby realizing the video phone function by transmitting and receiving information including the image and the sound. ¶0065].

In regard to claim 3, Mimura discloses the vehicular driver monitoring system of claim 1. Mimura further discloses, 
	further comprising a speaker disposed at the vehicle [¶0009; In the vehicle control system of the aspect of (2), a display unit and a speaker are further include. ¶0102; HMI 400 may include part or all of various display devices, a light emitting unit, a speaker], wherein the vehicular driver monitoring system, responsive to selection by the driver of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], produces audio outputs at the speaker derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0009; continues outputting speech of a call counterpart with the speaker in a case where the video phone function is used as the specific function. ¶0219-¶0223; in a case where the driving support of the third degree is being executed, the image of the call counterpart is displayed on the third display unit 470 and the sound of the call counterpart is output from the speaker. ¶0065].

In regard to claim 4, Mimura discloses the vehicular driver monitoring system of claim 1. Mimura further discloses, 
	further comprising a video display screen disposed at the interior cabin of the vehicle and operable to display video images for viewing by the driver of the vehicle [¶0115-¶0117; display unit 450 is a display device that is provided in the vicinity of the front of the seat of the driver in an instrument panel and is able to be seen by the occupant... third display unit 470 displays an image corresponding to a navigation process executed by the navigation device 50, or a picture of the counterpart in the video phone], wherein the vehicular driver monitoring system, responsive to selection by the driver of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], controls the video display screen to display video images derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0203-¶206; control unit 120 displays an image of the call counterpart on the third display unit 470. Therefore, the occupant may enjoy the call while watching the counterpart displayed on the third display unit 470. That is, the occupant may use the video phone. ¶0219-¶0223; image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart, thereby realizing the video phone function by transmitting and receiving information including the image and the sound... image of the call counterpart is displayed on the third display unit 470. ¶0065. ¶0007-¶0010].

In regard to claim 5, Mimura discloses the vehicular driver monitoring system of claim 4. Mimura further discloses, 
	wherein the vehicular driver monitoring system, responsive to a determination that the vehicle is travelling at a speed that exceeds a threshold speed, limits display at the video display screen of video images derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [Fig.28, Fig.29A, Fig.29B, ¶0220-¶0222; control unit 120 determines whether or not the subject vehicle M is stopped on the basis of the information acquired from the driving support control unit 200 and the automatic driving control unit 300 (step S500)... In a case where the subject vehicle is not stopped and does not perform the low speed following travel, the HMI control unit 120 permits a use of only a sound (step S506)... image of the call counterpart displayed on the third display unit 470 is stopped and only the sound of the call counterpart is output from the speaker. Therefore, the occupant may monitor the surroundings of the subject vehicle M].
	Mimura discloses that when the vehicle is operated in a manual mode, the vehicle status information is used to determine if the vehicle is at a stopped/resting state. If the vehicle in manual mode and is not stopped (and thus at any speed above a "threshold" speed of zero), the system restricts the video image display feature during a video phone function such that sound from the remote terminal is output by the system while videos/images of the call counterpart are not displayed. 

In regard to claim 6, Mimura discloses the vehicular driver monitoring system of claim 5. Mimura further discloses, 
	wherein the threshold speed is zero miles per hour [Fig.28, ¶0220; In a case where the subject vehicle M is stopped, the HMI control unit 120 releases the use restriction on the video phone function (step S502). Therefore, the occupant may use the video phone function].

In regard to claim 8, Mimura discloses the vehicular driver monitoring system of claim 4. Mimura discloses, 
	wherein the vehicle comprises an autonomous control system for at least partially controlling the vehicle as the vehicle travels along a road [¶0055-¶0056; automatic driving vehicle in which a vehicle control system may perform automatic driving (autonomous driving)... a degree of a driving support includes a first degree, a second degree, and a third degree... third degree is when the degree of control is higher than that in the second degree and the occupant is not obligated to monitor surroundings (or the occupant is in charge of the surroundings monitoring obligation to a lesser degree than in the second degree)... third degree corresponds to the automatic driving. ¶0185; subject vehicle M is executing the low speed following travel by the driving support of the third degree... In the low speed following travel, it is possible to realize the automatic driving with high reliability by continuously performing a relatively easy control such as following the preceding traveling vehicle on a crowded road], and wherein the vehicular driver monitoring system controls the video display screen to display video images derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0218-¶0221; specific function includes, for example, a video phone function, and is a function of displaying a content that is not related to the control or the travel of the subject vehicle M on the third display unit 470... video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart. The image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart, thereby realizing the video phone function by transmitting and receiving information including the image and the sound] when the autonomous control system is engaged and is at least partially controlling the vehicle as the vehicle travels along the road [¶0221-¶0224;  the HMI control unit 120 determines whether or not the subject vehicle M is performing the low speed following travel on the basis of the information acquired from the automatic driving control unit 300 (step S504). In a case where the subject vehicle M is performing the low speed following travel, the HMI control unit 120 releases the use restriction on the video phone function (step S502). Therefore, the occupant may use the video phone function... in a case where the driving support of the third degree is being executed, the image of the call counterpart is displayed on the third display unit 470 and the sound of the call counterpart is output from the speaker. Therefore, the occupant may use the video phone function].
	Mimura discloses that the vehicle can be operated in a "low speed following" mode where the vehicle is automatically (autonomously) controlled to follow a preceding vehicle at a predetermined distance without requiring operation by the driver. Based on a determination that the vehicle is in this automatic mode, the system will allow video conferencing such that the display outputs video images representing the video received from the remote terminal. 

In regard to claim 12, Mimura discloses a method for using a driver monitoring system to conduct video calls [¶0011; image captured by the imaging unit is used in the video phone and in monitoring a state of the occupant by an occupant state monitoring controller that monitors the state of the occupant], the method comprising:
	providing a camera at an interior cabin of a vehicle, the camera viewing at least a head region of a driver of the vehicle [¶0071; vehicle interior camera 90 may image a face of the occupant (in particular, the occupant sitting on the seat of the driver) sitting on the seat installed in the interior of the vehicle. ¶0162. ¶0205];
	providing an electronic control unit (ECU) comprising electronic circuitry and associated software  [¶0073-¶0075; master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140], wherein the electronic circuitry comprises an image processor for processing image data captured by the camera [¶0071-¶0075; captured image of the vehicle interior camera 90 is output to the master control unit 100... master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140. Each of the switching control unit 110, the HMI control unit 120, the operation element state determination unit 130, and the occupant state monitoring unit 140 is realized by a processor. ¶0162. ¶0211; occupant state monitoring unit 140 determines whether or not the occupant is performing the surroundings monitoring by the captured image of the vehicle interior camera 90];
	wherein a microphone at the interior cabin of the vehicle is operable to capture audio data based on sounds within an interior cabin of the vehicle [¶0204-¶0206; microphone (not shown) provided in a vehicle interior... sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior];
	wherein a speaker at the interior cabin of the vehicle is operable to provide audio outputs [¶0009; In the vehicle control system of the aspect of (2), a display unit and a speaker are further include. ¶0102; HMI 400 may include part or all of various display devices, a light emitting unit, a speaker];
	providing a human-machine interface (HMI) configured to enable selection of a video-conference function [¶0108; HMI 400 includes a first operation unit 410, a second operation unit 420. ¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206];
	capturing image data via the camera [¶0071-¶0075; captured image of the vehicle interior camera 90 is output to the master control unit 100. ¶0162; occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image];
	providing the captured image data to the ECU and processing the provided captured image data at the ECU for determining attentiveness of the driver of the vehicle [¶0162-¶0164; occupant state monitoring unit 140 of the master control unit 100 monitors whether the occupant is continuously monitoring the surrounding traffic situation. For example, the occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image];
	receiving at the HMI selection of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone)];
	responsive to the selection at the HMI of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone)], initiating a video conference telecommunication whereby video image data derived from the provided captured image data is wirelessly communicated to an external receiver that is located remote from the vehicle for viewing by another person communicating with the driver of the vehicle via the external receiver [¶0016; image captured by the imaging unit is used in the video phone and in monitoring the state of the occupant by the occupant state monitoring unit that monitors the state of the occupant. ¶0065; communicates with various server devices through a wireless base station. The communication device 20 communicates with a terminal possessed by a person outside the vehicle. ¶0204;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart. ¶0219-¶0223;  video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart. The image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart], and wherein communication data generated at the external receiver is wirelessly communicated to the vehicular driver monitoring system  [¶0203; In a case where the operation switch 422 of the second operation unit 420 is operated in a state in which the third display unit 470 is usable, the HMI control unit 120 displays an image of the call counterpart on the third display unit 470. Therefore, the occupant may enjoy the call while watching the counterpart displayed on the third display unit 470. That is, the occupant may use the video phone. ¶0219; video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart];
	responsive to selection of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], capturing audio data via the microphone based on sounds within the interior cabin of the vehicle and wirelessly communicating the captured audio data to the external receiver [¶0203-¶0206;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart.... sound acquired by the microphone and transmits the image and the sound to the vehicle or the terminal device of the call counterpart. ¶0219-¶0223; HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart, thereby realizing the video phone function by transmitting and receiving information including the image and the sound. ¶0065]; and
	responsive to selection of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], producing audio outputs at the speaker derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0009; continues outputting speech of a call counterpart with the speaker in a case where the video phone function is used as the specific function. ¶0219-¶0223; in a case where the driving support of the third degree is being executed, the image of the call counterpart is displayed on the third display unit 470 and the sound of the call counterpart is output from the speaker. ¶0065].
	See claim 1 for elaboration on Mimura

In regard to claim 13, this claim is drawn to a method corresponding to the system of claim 5 wherein claim 13 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

In regard to claim 14, this claim is drawn to a method corresponding to the system of claim 5 wherein claim 14 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 15, Mimura discloses the method of claim 13. Mimura further discloses, 
	wherein the vehicle comprises an autonomous control system for at least partially controlling the vehicle as the vehicle travels along a road [¶0055-¶0056; automatic driving vehicle in which a vehicle control system may perform automatic driving (autonomous driving)... a degree of a driving support includes a first degree, a second degree, and a third degree... third degree is when the degree of control is higher than that in the second degree and the occupant is not obligated to monitor surroundings (or the occupant is in charge of the surroundings monitoring obligation to a lesser degree than in the second degree)... third degree corresponds to the automatic driving. ¶0185; subject vehicle M is executing the low speed following travel by the driving support of the third degree... In the low speed following travel, it is possible to realize the automatic driving with high reliability by continuously performing a relatively easy control such as following the preceding traveling vehicle on a crowded road], and wherein the method further comprises determining when the autonomous control system is disengaged [¶0221; In a case where the subject vehicle M is not stopped, the HMI control unit 120 determines whether or not the subject vehicle M is performing the low speed following travel on the basis of the information acquired from the automatic driving control unit 300 (step S504)], and wherein, responsive to determining that the autonomous control system is disengaged, limiting display at the video display screen of video images derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0219-¶0223; In a case where the subject vehicle is not stopped and does not perform the low speed following travel, the HMI control unit 120 permits a use of only a sound (step S506)... in a case where the driving support transitions from the driving support of the third degree to the driving support of another degree or the manual driving, the image of the call counterpart displayed on the third display unit 470 is stopped and only the sound of the call counterpart is output from the speaker. Therefore, the occupant may monitor the surroundings of the subject vehicle M].
	See claim 8 for elaboration. 

In regard to claim 16, Mimura discloses a vehicular driver monitoring system [¶0011; image captured by the imaging unit is used in the video phone and in monitoring a state of the occupant by an occupant state monitoring controller that monitors the state of the occupant], the vehicular driver monitoring system comprising:
	a camera disposed at an interior cabin of a vehicle and viewing at least a head region of a driver of the vehicle [¶0071; vehicle interior camera 90 may image a face of the occupant (in particular, the occupant sitting on the seat of the driver) sitting on the seat installed in the interior of the vehicle. ¶0162. ¶0205];
	an electronic control unit (ECU) comprising electronic circuitry and associated software [¶0073-¶0075; master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140], wherein the electronic circuitry comprises an image processor for processing image data captured by the camera [¶0071-¶0075; captured image of the vehicle interior camera 90 is output to the master control unit 100... master control unit 100 includes a switching control unit 110, an HMI control unit (equipment controller) 120, an operation element state determination unit 130, and an occupant state monitoring unit 140. Each of the switching control unit 110, the HMI control unit 120, the operation element state determination unit 130, and the occupant state monitoring unit 140 is realized by a processor. ¶0162. ¶0211; occupant state monitoring unit 140 determines whether or not the occupant is performing the surroundings monitoring by the captured image of the vehicle interior camera 90];
	a microphone disposed at the interior cabin of the vehicle and operable to capture audio data based on sounds within the interior cabin of the vehicle [¶0204-¶0206; microphone (not shown) provided in a vehicle interior... sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior];
	a speaker disposed at the interior cabin of the vehicle and operable to provide audio outputs [¶0009; In the vehicle control system of the aspect of (2), a display unit and a speaker are further include. ¶0102; HMI 400 may include part or all of various display devices, a light emitting unit, a speaker];
	a video display screen disposed at the interior cabin of the vehicle and operable to display video images for viewing by the driver of the vehicle [¶0115-¶0117; display unit 450 is a display device that is provided in the vicinity of the front of the seat of the driver in an instrument panel and is able to be seen by the occupant... third display unit 470 displays an image corresponding to a navigation process executed by the navigation device 50, or a picture of the counterpart in the video phone],;
	wherein image data captured by the camera is provided to the ECU [¶0162-¶0164; occupant state monitoring unit 140 of the master control unit 100 monitors whether the occupant is continuously monitoring the surrounding traffic situation. For example, the occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image];
	wherein audio data captured by the microphone is provided to the ECU [¶0204; HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone];
	wherein the provided captured image data is processed at the ECU for determining attentiveness of the driver of the vehicle [¶0162-¶0164; occupant state monitoring unit 140 of the master control unit 100 monitors whether the occupant is continuously monitoring the surrounding traffic situation. For example, the occupant state monitoring unit 140 may acquire a face image of the occupant sitting on the seat of the driver from the image captured by the vehicle interior camera 90 and acquire a line of sight direction from the acquired face image];
	wherein the vehicular driver monitoring system, responsive to selection by the driver of a video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], initiates a video conference telecommunication whereby video image data derived from the provided captured image data and the captured audio data are wirelessly communicated to an external receiver that is located remote from the vehicle for viewing by another person communicating with the driver of the vehicle via the external receiver [¶0016; image captured by the imaging unit is used in the video phone and in monitoring the state of the occupant by the occupant state monitoring unit that monitors the state of the occupant. ¶0065; communicates with various server devices through a wireless base station. The communication device 20 communicates with a terminal possessed by a person outside the vehicle. ¶0204;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart. ¶0219-¶0223;  video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart. The image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart], and wherein communication data generated at the external receiver is wirelessly communicated to the vehicular driver monitoring system [¶0203; In a case where the operation switch 422 of the second operation unit 420 is operated in a state in which the third display unit 470 is usable, the HMI control unit 120 displays an image of the call counterpart on the third display unit 470. Therefore, the occupant may enjoy the call while watching the counterpart displayed on the third display unit 470. That is, the occupant may use the video phone. ¶0219; video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart]; and
	wherein the vehicular driver monitoring system, responsive to selection by the driver of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone). ¶0203-¶0206], controls the video display screen to display video images derived from the received communication data [¶0203-¶0206; control unit 120 displays an image of the call counterpart on the third display unit 470. Therefore, the occupant may enjoy the call while watching the counterpart displayed on the third display unit 470. That is, the occupant may use the video phone. ¶0219-¶0223; image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart, thereby realizing the video phone function by transmitting and receiving information including the image and the sound... image of the call counterpart is displayed on the third display unit 470. ¶0065. ¶0007-¶0010] and produces audio outputs at the speaker derived from the communication data generated at the external receiver and wirelessly communicated to the vehicular driver monitoring system [¶0009; continues outputting speech of a call counterpart with the speaker in a case where the video phone function is used as the specific function. ¶0219-¶0223; in a case where the driving support of the third degree is being executed, the image of the call counterpart is displayed on the third display unit 470 and the sound of the call counterpart is output from the speaker. ¶0065].
	See claim 1 for elaboration on Mimura. 

In regard to claim 17, this claim is a vehicular driver monitoring system corresponding to the system of claim 5 wherein claim 17 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 18, this claim is a vehicular driver monitoring system corresponding to the system of claim 6 wherein claim 18 contains the same limitations as claim 6 and is therefore rejected upon the same basis. 

In regard to claim 19, this claim is a vehicular driver monitoring system corresponding to the system of claim 8 wherein claim 19 contains the same limitations as claim 8 and is therefore rejected upon the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-11, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US 2018/0345988) in view of Kothari (US 2017/0313248).

In regard to claim 7, Mimura discloses the vehicular driver monitoring system of claim 4. Mimura does not explicitly disclose, wherein the video display screen is operable to display video images representative of the image data captured by the camera. However Kothari discloses, 
	wherein the video display screen is operable to display video images representative of the image data captured by the camera [Fig.3, Fig.11. ¶0149; “see me view” refers to a view of the front-seated driver or the passenger, who is directly sitting in front of that camera. ¶0188; ‘See me’ camera can be placed at an angle, so by default its intent would be to display maximum view/body of the person, who's sitting inside the vehicle in the front of that camera, on the main screen 304 of the sun visor's touch screen display. ¶0228-¶0230].
	Although Mimura discloses one or more display screens capable of displaying camera images/video from external/remote cameras, Mimura does not explicitly disclose that the displays would display video/images from the interior camera. Kothari discloses a video conferencing device on a vehicle for two-way video and audio communication with one or more external devices, similar to Mimura. Kothari additionally discloses as noted above and shown in at least Fig.3 and Fig.11 that the display can display images captured by the in-cabin camera such that the driver can view a video stream showing their reflection.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mimura with the display of the video from the in-cabin camera as disclosed by Kothari in order to allow the user to use the device as a mirror [Kothari ¶0141, ¶0149, ¶0223, ¶0289]. As known in the art and supported by Kothari, humans frequently want to view their own reflection and thus displaying the internal camera view is beneficial. 

In regard to claim 9, Mimura discloses the vehicular driver monitoring system of claim 1. Mimura further discloses, 
	wherein the vehicular driver monitoring system, responsive to selection by the driver of the video-conference function [¶0112; second operation unit 420 includes an operation switch 422 for starting provision of an image call function (also referred to as a video phone)], communicates the video image data ... wirelessly [¶0016; image captured by the imaging unit is used in the video phone and in monitoring the state of the occupant by the occupant state monitoring unit that monitors the state of the occupant. ¶0065; communicates with various server devices through a wireless base station. The communication device 20 communicates with a terminal possessed by a person outside the vehicle. ¶0204;  HMI control unit 120 associates the image captured by the vehicle interior camera 90 and the sound of the occupant acquired by a microphone (not shown) provided in a vehicle interior, and transmits the image and the sound to a vehicle or a terminal device of the call counterpart. ¶0219-¶0223;  video phone function is a function of transmitting and receiving an image (a real time image) and a sound to perform a call while viewing an image indicating the call counterpart. The image of the call counterpart is displayed on the third display unit 470. The HMI control unit 120 controls the communication device 20 to establish communication with a communication device of the call counterpart].
	Although Mimura discloses sending the video data to a remote teleconferencing participant, Mimura does not explicitly disclose using applications to enable the video chat. However Kothari discloses, 
	wherein the vehicular driver monitoring system [¶0281-¶0283; automatically identify the faces of the people using image recognition in any of the photos/videos taken using the sun visor system... sun visor system would also learn users' behavior. ¶0141;  “see me” view, which uses the “see me” camera to simulate a mirror. ¶0125. ¶0246], responsive to selection by the driver of the video-conference function [¶0230; user would be able to click on any of the manually added or synced contacts on the video chat/conference application of the sun visor device and request or initiate the video chat/conference], communicates the video image data to a video-conferencing application that wirelessly communicates the video image data to the external receiver [¶0090; enable video chat/conference functionality on the sun visor system, which would allow the users to talk and share/exchange their video, i.e. any of the sun visor's camera views, in real-time with anyone else in the world that have video chat capable devices. ¶0228-¶0230; video chat/conference functionality would mainly use the sun visor's LCD touch screen, any of the associated cameras, computer software module, wireless connection, etc to share/exchange the video with other people. However, one or ordinary skill in the art would recognize that such video chat/conference functionality 1102 can also comprise of other components like centralized server, server client interfaces, etc. ... The wireless connection... video chat/conference application. ¶0045; computer instructions are further configured to automatically transfer captured images and/or videos to another location over a wireless connection].
	Kothari discloses an in-vehicle device wherein when a video conference is initiated by a driver, video from in-cabin cameras and audio from an in-cabin microphone are sent to a remote device and video and audio from the remote device is received and displayed by a display device of the in-vehicle device. Thus video conferencing in real-time is enabled, similar to Mimura. Kothari discloses that each device can include a system that executes an application loaded thereon wherein the video conferencing is enabled by using a video chat/conference application on the device to communicate with remote devices capable of video chat (and thus similarly having a video chat/conference application loaded thereon). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Mimura with the using of video conferencing applications as disclosed by Kothari in order to initiate and participate in video chatting in a user-friendly and well-known manner [Kothari ¶0228-¶0230]. As disclosed by Kothari, allowing the devices to use a video chat/conference application that employs functionality similar to well-known video chat/conference applications (like Facetime) allows for user convenience when initiating voice calls and syncing the device with a second device.         

In regard to claim 10, Mimura in view of Kothari discloses the vehicular driver monitoring system of claim 9. Mimura in view of Kothari further discloses, 
	wherein the video-conferencing application comprises software at the ECU in wireless connection with a wide area network (WAN) [Kothari ¶0142; system automatically transfers captured images and/or videos to another location over a wireless connection. The other location may be a central server providing a data storage or transmission service, a cellphone, tablet, another automotive visualization system in a nearby vehicle, or any other wireless device within communication range of the system. The wireless connection may be Bluetooth, 802.11 Wi-Fi, cellular, LTE, or other wireless communication technologies. Kothari ¶0228-¶0230].
	See claim 9 for motivation to combine. 

In regard to claim 11, Mimura in view of Kothari discloses the vehicular driver monitoring system of claim 9. Mimura in view of Kothari further discloses, 
	wherein the video-conferencing application comprises software at a computer of a wirelessly connected device [Kothari ¶0228-¶0230; While using the video chat/conference functionality, the vehicle user would be able to share/exchange any of the sun visor's camera views with the other people. The wireless connection mentioned above may be Bluetooth, 802.11 Wi-Fi, cellular, LTE, or other wireless communication technologies. Kothari ¶0290-¶0292; sun visor device would also comprise of a built-in streaming hardware, which would allow the user to connect their smart devices 3006 such as smartphones, tablets, etc. and stream content from smart devices 3006 on to the display screen 3002 of the sun visor device 3004. The said built-in streaming hardware would either share some of the components already present within the sun visor device or it can separately comprise of its own components such as a system-on-a-chip processor, wireless receiver, Bluetooth, SD RAM, flash memory, WLAN wifi, cellular connection, FM module, etc. The streaming mechanism used by said streaming hardware on sun visor device can comprise of a client and server software, wherein client software would be loaded on the smart devices 3006 or the applications on the smart devices and the server software would be loaded on the sun visor device 3004. Kothari ¶0090; computer includes a software module therein to enable video chat/conference functionality on the sun visor system, which would allow the users to talk and share/exchange their video, i.e. any of the sun visor's camera views, in real-time with anyone else in the world that have video chat capable devices].
	See claim 9 for motivation to combine. 

In regard to claim 20, this claim is a vehicular driver monitoring system corresponding to the system of claim 7 wherein claim 20 contains the same limitations as claim 7 and is therefore rejected upon the same basis. 

In regard to claim 21, this claim is a vehicular driver monitoring system corresponding to the system of claim 9 wherein claim 21 contains the same limitations as claim 9 and is therefore rejected upon the same basis. 

In regard to claim 22, this claim is a vehicular driver monitoring system corresponding to the system of claim 10 wherein claim 22 contains the same limitations as claim 10 and is therefore rejected upon the same basis. 

In regard to claim 23, this claim is a vehicular driver monitoring system corresponding to the system of claim 11 wherein claim 23 contains the same limitations as claim 11 and is therefore rejected upon the same basis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verbeke et al. (US 2022/0109705) – Discloses using video conference applications to perform video chatting with external devices wherein the driver’s state is determined and the information communicated through the video conference application is altered based thereon [¶0044-¶0053]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        November 29, 2022